Case 1:19-cr-00138-TSC Document 21 Filed 08/19/19 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF COLUMBIA FILED
. AUG 19 2019
UNITED STATES OF AMERICA, Clerk, U.S. District and
: Bankruptcy Courts
v. : Case No.: 1:19-cr-00138 (TSC)
ALEXIS TAMBERG,
Defendant

ORDER TO DISCLOSE GRAND JURY TESTIMONY
For the reasons stated in the Government’s Motion for an Order to Release Grand Jury
Testimony, and pursuant to Federal Rule of Criminal Procedure 6(e)(3)(E)(i), the Government is
hereby authorized to release testimony and evidence from the grand jury which indicted the
defendant to the defendant and his counsel in so far as such disclosure is necessary for the

government to comply with its discovery obligations.

SO ORDERED this /6# day of August, 2019.

THE HONOPABLE TANYA S. CHUTKAN
UNITED SfATES DISTRICT JUDGE
